               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 NORTH FORK BANK and SMS
 FINANCIAL CAP LLC,

                      Plaintiffs,                    Case No. 07-CV-699-JPS-JPS

 v.

 LFS MARINE HOLDINGS LLC and                                        ORDER
 LATRELL F. SPREWELL,

                      Defendants.


       Judgment was entered in this case on December 16, 2008 in favor of

North Fork Bank (“NFB”). (Docket #39). In October 2013, NFB assigned its

interest in the judgment to SMS Financial CAP LLC (“SMS”). (Docket #40).

On January 4, 2019, SMS filed a motion seeking to be substituted as the sole

plaintiff in this action, and to renew the as-yet unsatisfied judgment,

pursuant to Federal Rule of Civil Procedure 69 and Wis. Stat. § 806.15.

(Docket #41). Defendants have not responded to the motion and the time in

which to do so has expired. Civ. L. R. 7(b). The Court will, therefore, grant

SMS the relief it seeks. Wis. Stat. § 806.23; Anderson v. Kojo, 327 N.W.2d 195,

196 (Wis. Ct. App. 1982).

       Accordingly,

       IT IS ORDERED that SMS Financial CAP LLC’s motion to substitute

and renew judgment (Docket #41) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that SMS Financial CAP LLC be

substituted as the plaintiff in this action for North Fork Bank; and
      IT IS FURTHER ORDERED that the judgment entered in this

matter on December 16, 2008 shall be renewed as of December 16, 2018, and

that SMS Financial CAP LLC is granted leave to bring an action on said

judgment, preserving SMS Financial CAP LLC’s lien rights and right to

execution issued on the judgment.

      Dated at Milwaukee, Wisconsin, this 21st day of February, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 2 of 2
